Citation Nr: 1223158	
Decision Date: 07/03/12    Archive Date: 07/13/12	

DOCKET NO.  08-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION


The Veteran had periods of active service from December 1967 to June 1971 and from April 1974 to August 1990.  His numerous awards and medals include the Purple Heart Medal, the Silver Star Medal, the Distinguished Flying Cross, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Columbia, South Carolina.

The Board notes that service connection is currently in effect for post-traumatic stress disorder, rated as 70 percent disabling; chronic cervical spine strain, rated as 20 percent disabling; arthritis of the right knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; residuals of an injury to the right fifth finger, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling.  A combined rating of 80 percent has been in effect since December 10, 2009.  The Veteran has been in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities from that same date.

A review of the record reveals that in April 2010 the case was previously before the Board.  At that time, in pertinent part, service connection for left knee degenerative joint disease was denied.  The Veteran and his representative then appealed the determination to the Court.  In a Memorandum decision dated in January 2012, the Court vacated the 2010 Board decision and remanded the matter for further development and readjudication consistent with the Memorandum decision.

In view of the Memorandum decision, the case is REMANDED to the RO for appropriate consideration.  VA will notify the Veteran should further action be required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Where the record before the Board is inadequate to render a fully informed decision on an appeal, a remand to the RO is required in order to fulfill the statutory duty to assist a Veteran in developing a claim for disability benefits.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran essentially maintains that his current left knee difficulties are attributable to his experiences while on active service.  He refers to his participation in parachute landing falls, particularly falls sustained following parachute training in 1978.  At a travel board hearing before the undersigned in December 2009, the Veteran also testified about involvement in a helicopter crash in 1978 at which time he experienced trauma to his back and knees.  A review of the service treatment records does reflect certain references to "STAT" medical testing request from the United States Air Force Hospital at Little Rock Air Force Base in March 1978 containing a note of "post A/C accidents."  The Veteran gave further testimony that both knees contacted the helicopter console at some point during the duration of the crash (as noted above, service connection has recently been granted for right knee disability).  The Veteran also gave testimony about injuring both knees while playing softball on one occasion in 1987.  In 1987, during service, the Veteran received clinical treatment for right knee problems.  Following surgery fluid was analyzed and it was determined that it contained uric acid crystals, a sign of gout.  The inservice medical records are not clear as to whether the diagnosis was specific to the right knee, pertained to the left knee, or represented a more broad ranging diagnosis.

Under the Veterans Claim Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability that may be associated with an inservice event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A Veteran's report of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is "low."  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 92006).

A remand is warranted for a VA examination as to the nature and etiology of the claimed disability.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be asked to provide statements from any individuals who have known him since his military service with regard to their recollections of difficulties he has had with his left knee ever since service separation.  These individuals should be asked to provide information with regard to their awareness of the veteran's difficulties with his left knee in the years since service, particularly the first several years following service discharge.  Any records obtained should be associated with the claims file.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, any outstanding records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  VA should schedule the Veteran for an examination by a physician with the proper expertise for the purpose of determining the nature and etiology of the degenerative joint disease of the left knee.  A complete medical history of the disability in question should be obtained. All necessary tests should be conducted.  The claims file must be made available to the examiner for review and notation to this effect should be made in the claims file.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran has degenerative joint disease of the left knee that had its onset in service or is etiologically related to service, in particular any or all of the following:
	a)  a March 1978 helicopter crash
	b)  numerous parachute landings
	c)  a softball injury
	d)  a diagnosis of gout in 1987

A complete rationale should accompany any opinion provided.  If an opinion cannot be rendered without resort to speculation, then it should be so indicated and the examiner should provide reasons why.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4.  After the above has been completed, VA must readjudicate the claim for service connection degenerative joint disease of the left knee. If the benefit sought on appeal is not allowed, the Veteran and his representative should be given a Supplemental Statement of the Case.  They should then be given an appropriate time frame within which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  However, the Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



